Citation Nr: 1626290	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits.  

2.  Whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to April 1972, including service in the Republic of Vietnam from November 1970 through September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified before the undersigned Veterans Law Judge (VLJ) in an April 2016 video conference hearing.  

In April 2016, the appellant submitted additional evidence with a waiver of initial RO consideration.  


FINDINGS OF FACT

1.  The appellant was administratively discharged in April 1972 under other than honorable conditions for the good of the service.  

2.  Unappealed administrative decisions in September 1972, August 1978, and September 2009 found the appellant's character of service to be a bar to VA benefits.  

3.  The evidence received since the September 2009 administrative decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim whether the appellant's character of discharge is a bar to VA benefits, and raises a reasonable possibility of substantiating the claim.  

4.  The appellant's service did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.  


CONCLUSIONS OF LAW

1.  The September 1972, August 1978, and September 2009 Administrative Decisions denying the appellant entitlement to VA benefits are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  The character of the appellant's service does not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2015); 38 C.F.R. §§ 3.1, 3.12 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a September 1972 administrative decision, continued in August 1978 and September 2009 administrative decisions, determined that the appellant's character of service is a bar to VA benefits.  This was based on findings that his discharge under other than honorable conditions was issued because of willful and persistent misconduct.  The appellant did not appeal these decisions, and no additional evidence pertinent to this issue was associated with the claims file within the appeal periods.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 1972, August 1978, and September 2009 administrative decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim was received in January 2012.  

Since the September 2009 administrative decision, the appellant submitted additional evidence, including his March 2013 notice of disagreement and April 2016 testimony at a video conference hearing that he went absent without leave (AWOL) from October 18, 1971 through March 9, 1972 to go home and help his parents financially, and to assist his mother who had a history of mental illness.  This evidence is new, in that it was not previously of record at the time of the September 2009 administrative decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of whether the appellant's character of discharge is a bar to VA benefits.  

Character of Discharge Analysis

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).  

38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

The appellant served on active duty from August 1969 to April 1972.  His service personnel records show that he was discharged under other than honorable conditions in lieu of trial, including service in the Republic Vietnam from November 28, 1970 through September 27, 1971.  On September 26, 1971, the appellant was disciplined for improper use of drugs, and he was medevaced out of Vietnam and hospitalized from September 28, 1971 through October 7, 1971.  Prior to the incident, the only period of being absent without proper authority was from November 1, 1970 through November 19, 1970.  

In a September 1972 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA benefits as the other than honorable discharge in April 1972 was issued as a result of willful and persistent misconduct based on his period of being AWOL from October 18, 1971 through March 9, 1972.  This decision was continued in August 1978 and September 2009 administrative decisions.  

On close review of the record, the Board finds that the record adequately supports the appellant's claim that his actions did not constitute willful and persistent misconduct.  Specifically, the appellant's service personnel records contain only one other period of being AWOL for a period of 19 days, which the appellant has testified was due to being snowed-in while at home on leave before his service in Vietnam.  The Board finds his statements in this matter to be credible.  In addition, the only negative evaluations in the appellant's service personnel records are the isolated use of drugs in Vietnam on September 26, 1971, that necessitated him to be medevaced to Fort Sill, Oklahoma, and his period of being AWOL from October 18, 1971 through March 9, 1972, for a period of 142 days.  

Based on the foregoing evidence, the Board finds that the appellant's actions did not constitute willful and persistent misconduct; rather, what is shown are a couple of minor offenses in September 1971 and October 1971, after approximately two years of meritorious service and a tour in Vietnam in which he contends he was exposed to hostile military fire.  Notably, the appellant has submitted a July 2012 psychological evaluation by G. Rouse, Ph.D. diagnosing the appellant with posttraumatic stress disorder due to his stressors in service.  It is not shown that the appellant had a pattern of misconduct.  The appellant's isolated use of drugs was not, of itself, willful misconduct.  The evidence does not show that the appellant had any extensive history of substance abuse.  Rather, the evidence supports that he turned to drug use while stationed in Vietnam for approximately ten months in which he contends he was exposed to hostile military fire.  

The Board finds noteworthy that the appellant served largely without incident prior to his period of being AWOL from October 18, 1871 through March 9, 1972.  The appellant has submitted statements and testified that he went AWOL during this period because his parents were financially impaired and he needed to assist them by working, and because his mother had a history of mental illness.  Notably, in a March 1972 interview with his commanding officer, the appellant stated that he felt the Army had a very low pay scale and the best cause of action for him was to resign.  The Board finds this contemporaneous statement with the appellant's period of being AWOL to be consistent with his current contentions that he went AWOL to assist his financially impaired parents.  In summary, the Board finds that the appellant's offenses in service, particularly his period of being AWOL for 142 days, did not rise to the level of willful and persistent misconduct when viewed in light of the entire landscape of his active service.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits.  



ORDER

New and material evidence having been received to reopen the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits, the claim is reopened.  

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


